Citation Nr: 1209460	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for neuropathy of the face, to include as secondary to herbicide exposure.

2. Entitlement to service connection for neuropathy of the bilateral hands, to include as secondary to herbicide exposure.

3. Entitlement to service connection for neuropathy of the bilateral legs, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from April 1953 to March 1957, and from August 1957 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the VA Special Processing Unit (Tiger Team) at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board previously denied all issues on appeal through a February 2009 decision. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). Through a February 2010 Court order, the Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel (parties) was implemented, vacating the February 2009 decision and remanding the case back to the Board. 

In compliance with the terms of the Joint Motion, in November 2010 the Board remanded this case to the RO (via the Appeals Management Center (AMC)) for specified evidentiary development. The matter has now returned to the Board.

The Board at this time also observes that the Veteran's representative through a January 2012 Written Brief Presentation has raised additional claims. One of these claims newly raised is entitlement to service connection for heart disease.            The Board's review of available records discloses that through a January 2012 rating decision the RO has considered and denied this particular claim. However, the representative has raised two further issues: (1) service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD); and (2) service connection for gastroesophageal reflux disorder (GERD), secondary to medications taken for service-connected ankle/knee problems. The claims are not presently on appeal before the Board. These matters must be referred to the RO (as the Agency of Original Jurisdiction (AOJ)) for initial adjudication and consideration. 

The appeal is again REMANDED to the RO via the AMC, in Washington, DC.       VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case to ensure compliance with the Board's prior November 2010 remand. See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives).

As the Board observed in November 2010, the terms of the Court's Joint Motion called for a more searching inquiry into the presence of outstanding VA treatment records from the VA Medical Center (VAMC) in Hines, Illinois. Through July 2003 correspondence, the Veteran had stated that he was diagnosed with numbness in the legs at the Hines facility in 1974. The RO contacted the Hines VA hospital in August 2003 requesting these records from 1974, and specifically requested that           "if any of the records have been retired to a Federal Records Center, they must be recalled and submitted to us." Hines VA hospital responded in October 2003 that no such records were found at that facility. However, apparently no efforts were made to determine whether any relevant records were retired to a Federal Records Center. The Court's February 2010 Joint Motion for Remand had identified the lack of a backup records search with a Federal Records Center as a material reason for vacating the Board's earlier decision. Consequently, the Board's November 2010 directed that the RO now address this deficiency.

To date, however, the RO has not done so. While a second request to the              Hines VAMC was made, the December 2010 response was "Research done;            no records found on above patient here at Hines VA hospital." The RO did not take the additional directed step of confirming whether the records sought had been retired to a Federal Records Center. This step must be undertaken in accordance with the provisions of the Court's Joint Motion.

Moreover, the Board's November 2010 remand also requested that the RO afford the Veteran the opportunity for a VA Compensation and Pension examination addressing whether his claimed neurological disorders were etiologically related to military service, inasmuch as the preliminary requirements for ordering an exam were deemed met under See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Initially, following a December 2010 VA examination, a medical opinion was procured as follows: 

	Peripheral sensory disease is as likely as not related to the paresthesias
	[the Veteran] was treated for during his active military service. The evidence
	in his service medical records shows that he has had symptoms of 	paresthesias since the 1960s. In fact, in 1966 he was seen for complaints of 
	paresthesias in his hands.

That notwithstanding, in June 2011 the same VA examiner issued an addendum opinion "rescinding" his earlier pronouncement and stating as follows:

	Based on the discrepancy of information between what the Veteran is telling
	the examiner and the information stated in his service medical records, this 	examiner is unable to formulate an opinion without resorting to mere 	speculation.

The Board ultimately cannot be certain what transpired throughout this examination process, but regardless, the fact remains that an opinion remains necessary on the dispositive issue of causation, as there is no readily apparent reason why any examination provider would be unable to provide a definitive opinion absent resort to speculation in this instance. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence). Therefore, a new examination will be requested. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should again undertake all necessary measures to determine whether records of the Veteran's treatment at the Hines VA Hospital in 1974 for peripheral neuropathy of the bilateral legs have or have not been retired to a Federal Records Center. Provided the records are still available, they must be obtained and associated with the claims file. The result of the records request   must be documented in the claims file, and the Veteran informed of any negative results.

2. The RO/AMC should schedule the Veteran for a VA examination with a neurologist pertaining to claimed peripheral neuropathy of the face, bilateral hands and bilateral legs. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should confirm that the Veteran presently has peripheral neuropathy of the face, bilateral hands and bilateral legs. If these conditions are present, then please indicate whether they are at least as likely        as not (50 percent likelihood or greater) directly related to the Veteran's military service, taking into consideration his documented episodes of treatment for numbness/pain in service, as well as his own assertions. Please further indicate whether the diagnosed conditions are at least as likely as not related to the Veteran's presumed exposure to Agent Orange during service. The VA examiner should also consider the significance, if any, of recently diagnosed diabetic neuropathy as a possible intervening or contributing cause of the signs and symptomatology claimed.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


